Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, 21, and all dependent claims dependent therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, lines 2-3 recite the limitation “wherein the chamfered corner comprises a silicon edge”.  Similarly, claim 10, lines 6-7 recite the limitation “the fourth chamfered corner comprising a sidewall of silicon”; claim 21, line 10 recites the limitation “wherein a first chamfered corner of the first die comprises a silicon sidewall”.  Applicant has not pointed out where the amended claims are supported, nor does there appear to be a written description of the cited claim limitations in the application as filed.
More specifically, the specification does not disclose the chamfered corner incorporating silicon edges or silicon sidewalls.  Figure 2A illustrates a top-view of chamfered corners and is described in [0017] as being along the A-A’ reference line of Fig. 1.  This reference line is through the top-most surface of the chamfered corners.  Fig. 1 further illustrates the chamfered corner extending towards, but not into the silicon (bottom portion of 50, similarly shown as 52 in Fig. 11A).  The chamfered corner of Fig. 11A appears to be consistent with the chamfered corner of Figs. 1 and 3B in that both appear to illustrate the chamfer on dielectric layers (58).  Similarly, Figs. 11E-11G appear to illustrate the shape of the chamfer, yet fail to show any portion being silicon (i.e. feature 52).  The written description does not appear to suggest a chamfered corner incorporating edges or sidewalls beyond the features described above.  Therefore, the written description fails to provide reasons why a person skilled in the art at the time the application was filed would have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.
Claims 2-9, 11-13, 22-27 are dependent from the rejected claims 1, 10, and 21, therefore are also rejected under 35 U.S.C. 35 112(a). 


Response to Arguments
Applicant’s arguments, see page 8, filed 6/15/2022, with respect to amended claims 1, 10, and 21 have been fully considered and are persuasive.  The prior art rejection of claims 1, 10, and 21 under 35 U.S.C. 103 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        

/WILLIAM H ANDERSON/            Examiner, Art Unit 2817